Citation Nr: 1421224	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-46 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefit currently sought on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Specifically, the Veteran's symptoms include obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, flattened affect, disturbances of motivation and mood, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, nightmares, hypervigilance, hyper startle response, hyperarousal and intrusive thoughts.

2.  The Veteran's PTSD has at no point been manifested by total occupational and social impairment.






CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A.       § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim for entitlement to an increased rating in excess of 50 percent for service-connected PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a December 2009 letter notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.



Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records, personnel records, VA treatment records and Social Security Administration records are associated with the claims file and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in January 2010 and May 2012.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran.  There is no evidence of record suggesting an increase in symptoms since the most recent examination.  The Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Merits of the Claim

The Veteran contends that he is entitled to an increased rating in excess of 50 percent for his service-connected PTSD.  The Board finds that throughout the period on appeal, the criteria for a rating of 70 percent, but not higher, has been met.  

Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's service-connected PTSD is currently rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2013).  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 
Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See id.  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

Schedular Rating in Excess of 50 Percent

The Veteran was granted entitlement to service connection for PTSD in an April 2007 Decision Review Officer decision, which established a 30 percent rating.  A November 2007 rating decision increased the rating to 50 percent and an August 2008 rating decision continued the 50 percent rating.  The Veteran filed the instant claim in December 2009, stating that his condition had gotten worse.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported being very nervous.  He also reported sleep impairment, nightmares several times a week and that he wakes up anxious and sweaty.  The Veteran reported intrusive thoughts daily and that the he "frequently sees movement in his side vision".  The examination report stated that the Veteran reported that "he does not like to go into crowds because he gets nervous and irritable.  He stated, 'I stay to myself.'  He did not like to go to restaurants because he gets irritated by people.  He does not have any friends.  He isolates from his family and states that he stays in a different part of the house from his wife.  He does state he does not like to travel because this irritates him as well.  The Veteran reported difficulty with anger control, generalized anxiety, startle response, dysphoria, anhedonia and anergia.  The Veteran reported living with his wife of over 33 years and described their relationship as "fine".  The examination report noted that the Veteran worked the same job for 27 years, "did well on the job" and retired in 2003 and that he now spends most of the time in the house and watching TV.  The examiner diagnosed PTSD, chronic, moderate and stated that the Veteran "is currently experiencing a moderate degree of impairment in social functioning and there would be a moderate degree of impairment in occupational functioning" and the Veteran's "overall level of disability is moderate."  A GAF score of 50 was provided.    

The evidence of record also includes various VA treatment records.  A February 2010 VA treatment note provided a GAF score of 48.  The Veteran reported sleep impairment and nightmares.  The report also stated that the Veteran "has to get up and check and look around the entire house each time he wakes up."  The treatment note further stated that the Veteran was very hypervigilant.   

A May 2010 VA treatment note showed that the Veteran reported irritability, isolation and hyper startle response.  The note also stated that the Veteran was "particularly disappointed with last evaluation, because he says he knows he's worse than he was and couldn't communicate it to the examiner."  The Veteran reported sleep impairment and nightmares.  The treatment note also stated that the Veteran reported he "occasionally goes into withdrawal for extended periods and may neglect his own needs by skipping a meal, meds or taking care of his personal hygiene."  The treatment noted further stated that the Veteran "feels more estranged from his family due to wanting to prevent conflict he stays away".  The Veteran's mood was noted to be "subdued, dysphoric, anxious, irritable".  The examination report included a diagnosis of severe PTSD and a GAF score of 44 was provided.  

A June 2010 VA treatment note stated that the Veteran "still checks the doors and locks".  The treatment note reflected that the Veteran experienced mood swings and night sweats.  A GAF score of 53 was provided.

An August 2010 VA treatment note showed that the Veteran reported mood swings, hyperarousal issues, social isolation issues, sleep impairment, nightmares and night sweats.  The Veteran also reported that he "hear[s] footsteps more for some reason and no one is there" and that "the house is more noisy lately and it is just me and [his wife]".  A GAF score of 49 was provided.  

An October 2010 VA treatment note provided a GAF score of 48 and reflected that the Veteran reported hyperarousal, "checking things in his home", mood swings, sleeping problems, waking up "several times a night listening for things" and being on guard "at all times".  

A November 2010 VA treatment note stated that the Veteran reported "increased anxiety to the point of having optical illusions out of the corner of his eye" and that he "may see a lamp and mistake it for an attacker".  The treatment note reflected that the Veteran continued to isolate from others and "at times self neglect".  The treatment note also indicated that the Veteran has sleep impairment, nightmares and hyper startle response.  The treatment note stated that the Veteran "has not been making any new friends and not even maintaining old ones" and that "at times even his own family gets on his nerves".  The Veteran's mood was noted as "subdued, dysphoric, anxious, irritable".  A diagnosis of severe PTSD was provided, but no GAF score.  

On the November 2010 Form 9, the Veteran's wife provided statements relating to the Veteran's PTSD symptomatology.  She stated that she had lived with the Veteran for 40 years and that he is violent at times, especially if it is a cloudy day.  The Veteran's wife stated she has had to call the Veteran's doctor to report his behavior and that "[s]ometimes he goes weeks and I had to tell him to change his clothes".  The Veteran's wife also provided an additional statement describing the Veteran's PTSD symptomatology that was received in November 2010.  In this statement, she reported that the Veteran "has had two violence outbursts, but over the years there have been many, many more" and reported calling the Veteran's doctor during these two violent outbursts.  The Veteran's VA treatment records show that in November 2009, the Veteran's wife called VA and the record stated that the Veteran's "[w]ife is concerned because patient's behavior is worse, patient does not take medication correctly, she is becoming scared of patient and concerned about her safety".  In the November 2010 statement, the Veteran's wife reported the two violent outbursts were on "cloudy, dreary, or rainy days", which are the days that are the most difficult for the Veteran to deal with.  The Veteran's wife reported that the Veteran "isolates himself, or if I get in his way he starts cursing.  I will go into another room of the house or I will leave the house."  

A February 2011 VA treatment note provided a GAF score of 48 and the noted that the Veteran experienced mood swings, social isolation issues and nightmares. 

A May 2011 VA treatment note showed that the Veteran was continuing to experience nightmares, night sweats, hyperarousal issues and sleeping problems.  Sleeping and anxiety were noted to be "more pronounced".  A GAF score of 48 was provided.

A June 2011 VA treatment note showed that the Veteran reported nightmares, sleep impairment, and hyper startle response.  The treatment note also stated that the Veteran reported "irritability and a tendency to isolate from others to avoid conflict, would rather be alone" and also "[c]ontinue[d] to isolate and self neglect and to avoid making new friends and even at times resents his own family".  The Veteran's mood was noted as "dysphoric, anxious, irritable".  A GAF score of 46 was provided.  

The Veteran's representative submitted an April 2012 statement in lieu of VA Form 646, which argued that the Veteran's condition had become worse since his January 2010 VA examination and requested another VA examination.  The representative further argued that the evidence shows that the Veteran is "physically and mentally dysfunctional, both socially and industrially".  

In May 2012, the Veteran was afforded another VA examination.  A GAF score of 47 was provided.  The examination report noted that the Veteran PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examination report noted that the claims file was reviewed, however, under the relevant mental health history section, the examination report stated that the "Veteran is not currently receiving any treatment.  He has no prior history of mental health diagnosis and treatment, although his file indicates that he was prescribed sertraline at some point in the past".  As discussed above, the Veteran has in fact previously been diagnosed with PTSD and has received mental health treatment.  The examination report showed that the Veteran experienced feeling of detachment or estrangement from others and restricted range of affect.  The examination report noted the following persistent symptoms of increase arousal for the Veteran: difficulty falling or staying asleep, irritability or outbursts of anger and hypervigilance.  The examination report also noted the following symptoms for the Veteran's PTSD: depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect and disturbances of motivation and mood.  Persistent delusions or hallucinations were also noted, but in a June 2012 addendum, the examiner stated that this symptom was marked in error.  The May 2012 examination report also stated that the Veteran "reports that he is becoming more isolated and withdrawn from others, even avoiding family reunions".  Under the remarks section of the May 2012 examination report, the examiner stated that the Veteran was "requesting an increase based on his increased symptoms of agitation, isolation, and irritability and poor sleep".    

In a February 2014 Appellant's Brief submitted by the Veteran's representative, the representative referenced the May 2012 VA examination, which provided a GAF score of 47.  The Appellant's Brief argued that "[i]n light of the GAF score that was provided by the examiner, we conclude that the appellant's symptoms are 'Serious' and an evaluation of 70 percent would be supported; therefore we request the increase."

Based on the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating throughout the period on appeal.  See 38 C.F.R. § 4.7 (2013).  The Veteran has occupational and social impairment, with deficiencies in most areas due to such symptoms as obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), occasional neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, flattened affect, disturbances of motivation and mood, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, nightmares, hypervigilance, hyper startle response, hyperarousal and intrusive thoughts.  Although the Veteran does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, a rating of 70 percent is warranted throughout the period on appeal.  38 U.S.C.A.       § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Schedular Rating in Excess of 70 Percent

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. 

The Veteran's symptoms include obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, flattened affect, disturbances of motivation and mood, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, nightmares, hypervigilance, hyper startle response, hyperarousal and intrusive thoughts.  With respect to social impairment, the evidence suggests that the Veteran has social impairment and an inability to establish and maintain effective relationships, but that he does have a relationship with his wife.  Taken as a whole, the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent rating.    

There is no medical or lay evidence indicating that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name or other symptoms on par with this level of severity.

The January 2010 VA examination report showed that the Veteran reported he "frequently sees movement in his side vision", an August 2010 VA treatment note showed the Veteran reported that he "hear[s] footsteps more for some reason and no one is there" and that "the house is more noisy lately and it is just me and [his wife]" and a November 2010 VA treatment note stated that the Veteran reported "increased anxiety to the point of having optical illusions out of the corner of his eye" and that he "may see a lamp and mistake it for an attacker".  While this offers evidence of some auditory and visual delusions or hallucinations, the evidence of record does not show that the Veteran suffers from persistent delusions or hallucinations, as contemplated by the 100 percent rating. 

The Veteran's wife's November 2010 statements, both on the Form 9 and in a separate statement, suggest that the Veteran has violent outbursts and that the Veteran's wife has called the Veteran's doctor twice in response to these outbursts.  The Veteran's VA treatment records show that in November 2009, the Veteran's wife called VA and the record stated that the Veteran's wife was "becoming scared of patient and concerned about her safety".  While this shows that the Veteran may have periods of violence, the evidence of record, however, does not show that the Veteran is a persistent danger of hurting others, as contemplated by the 100 percent rating.

A May 2010 VA treatment note showed that the Veteran reported "occasionally goes into withdrawal for extended periods and may neglect his own needs by skipping a meal, meds or taking care of his personal hygiene" and November 2010 and June 2011 VA treatment notes reported "self neglect".  The Veteran's wife stated on the November 2010 Form 9 that "[s]ometimes [the Veteran] goes weeks and I had to tell him to change his clothes".  This evidence shows that the Veteran at times does neglect his personal appearance and hygiene, but the evidence of record does not show that the Veteran suffers from an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), as contemplated by the 100 percent rating.  

The May 2012 VA examination did note the symptom of mild memory loss, such as forgetting names, directions or recent events, but the evidence of record does not show that the Veteran suffers from more serious memory loss for names of close relatives, own occupation, or own name, as contemplated by the 100 percent rating. 

Other evidence of record also does not present evidence of the symptoms contemplated by the 100 percent rating or other symptoms of that level of severity.  

The evidence of record includes multiple GAF scores, with a range of 44 to 53.  The GAF scores are consistent with the level of severity of the symptoms provided for the 70 percent rating level, as the Veteran has a moderate to severe impairment with respect to occupational and social functions, but is not totally impaired.

Finally, the Veteran does not suffer from total occupational and social impairment. Neither the January 2010 nor the May 2012 VA examination indicated that there is total occupational and social impairment as contemplated by the rating schedule due to the Veteran's PTSD.  While the evidence of record does indicate that the Veteran has social impairment, it is not total social impairment, as the evidence shows that he has a relationship with his wife.  Also, while the evidence of record does show that the Veteran has occupational impairment, it does not rise to the level of total occupational impairment, as he previously had worked the same job for 27 years, "did well on the job" and retired in 2003.        

In sum, throughout the period on appeal, the Veteran's symptoms are of the severity contemplated by the 70 percent rating criteria, and not higher.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   Staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology.  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, and as a result, entitlement to a rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   


Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, flattened affect, disturbances of motivation and mood, depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, nightmares, hypervigilance, hyper startle response, hyperarousal and intrusive thoughts.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, including the Veteran's listed symptoms.  See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD has caused marked absence from work or resulted in frequent hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In conclusion, the evidence of record does not warrant referral for an extraschedular rating.    

Total Evaluation Based on Individual Unemployability (TDIU)

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with the service-connected PTSD.  Therefore, a claim of TDIU is not before the Board.


ORDER

Entitlement to an increased rating of 70 percent, but not higher, for PTSD is granted throughout the period on appeal, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


